 1                                                                        HON. MARSHA J. PECHMAN

 2
 3
 4
 5
 6
 7
 8
 9                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
10                                            AT SEATTLE

11 WEIMIN CHEN, for Himself as a Private                   Case No. 2:19-cv-00119-MJP
   Attorney General, and All Others Similarly
12 Situated,                                               STIPULATION AND ORDER
                                                           EXTENDING DEADLINE TO PROVIDE
13                     Plaintiff,                          CLASS NOTICE SET IN ORDER OF
                                                           FEBRUARY 25, 2020 [LCR 7(d)((1) &
14            v.                                           10(g)]

15 LAMPS PLUS, INC., and DOES 1-20,
     inclusive,                                            Note on Motion Calendar: March 12, 2020
16
17
18                                             STIPULATION
19            Plaintiff Weimin Chen and Defendant Lamps Plus, Inc. (“Parties”) by and through their

20 undersigned counsel, stipulate and agree as follows:
21            1.       On February 25, 2020, this Court entered its Order Granting Preliminary Approval

22 of Class Settlement and Provisional Class Certification (“Preliminary Approval Order”) and set
23 certain deadlines related to the settlement (Dkt. No. 33 at 6:1-10);
24            2.       The Preliminary Approval Order sets a deadline of March 26, 2020 as the last date

25 for Defendant, through the Claims Administrator, to send initial email notice, mail notice, and
26 start operating a settlement website;


                                                                  SHEPPARD MULLIN RICHTER & HAMPTON LLP
      STIPULATION AND ORDER TO EXTEND DEADLINE                    Four Embarcadero Center, 17th Floor
      FOR CLASS NOTICE - 1                                        San Francisco, CA 94111
      Case No. 2:19-cv-00119-MJP                                  415.434.9100 FAX: 415.434.3947
     SMRH:4829-5451-7943.3
 1            3.       A claims administrator has been engaged but, due to technical issues beyond the

 2 control of the Parties, the claims administrator does not believe that it can provide perform these
 3 services by March 26, 2020;
 4            4.       In light of this, the Parties request that that the deadline for the provision of notices

 5 and the operation of the settlement website be extended from March 26, 2020 to April 9, 2020;
 6 and
 7            5.       No other dates in the Court’s Order of February 25, 2020 (Dkt. 33) are extended by

 8 this Stipulation; however, the Parties reserve the right to seek to extend additional deadlines set in
 9 the Order of February 25, 2020 as may be necessary depending on the date the class notice is
10 distributed.
11                                                              HATTIS & LUKACS

12
     DATED: March 12, 2020                                     /s/ Daniel M. Hattis
13                                                             Daniel M. Hattis, WSBA No. 50428
14                                                             Attorneys for Plaintiff Weimin Chen

15
                                                               SHEPPARD MULLIN
16                                                             RICHTER & HAMPTON LLP

17
18 DATED: March 12, 2020                                       /s/ Robert J. Guite
                                                               Robert J. Guite, WSBA No. 25753
19                                                             Attorneys for Defendant Lamps Plus, Inc.

20
21
22
23
24
25
26


                                                                     SHEPPARD MULLIN RICHTER & HAMPTON LLP
      STIPULATION AND ORDER TO EXTEND DEADLINE                       Four Embarcadero Center, 17th Floor
      FOR CLASS NOTICE - 2                                           San Francisco, CA 94111
      Case No. 2:19-cv-00119-MJP                                     415.434.9100 FAX: 415.434.3947
     SMRH:4829-5451-7943.3
 1                                                ORDER

 2            Having considered the Stipulation set forth above, it is hereby ORDERED that the

 3 deadline for the provision of notices and the operation of the settlement website is hereby
 4 extended from March 26, 2020 to April 9, 2020. No other dates in the Court’s Order of February
 5 25, 2020 are extended by this Order.
 6            SO ORDERED this 13th day of March, 2020.

 7
 8
 9
                                                         A
                                                         Marsha J. Pechman
                                                         United States District Judge
10
     Presented by:
11
   SHEPPARD MULLIN RICHTER &
12 HAMPTON LLP
13
   /s/ Robert J. Guite
14 Robert J. Guite, WSBA No. 25753
15 Attorneys for Defendant
     Lamps Plus, Inc.
16
17
     HATTIS & LUKACS
18
19 /s/ Daniel M. Hattis
     Daniel M. Hattis, WSBA No. 50428
20
     Attorneys for Plaintiff
21 Weimin Chen
22
23
24
25
26


                                                               SHEPPARD MULLIN RICHTER & HAMPTON LLP
      STIPULATION AND ORDER TO EXTEND DEADLINE                 Four Embarcadero Center, 17th Floor
      FOR CLASS NOTICE - 3                                     San Francisco, CA 94111
      Case No. 2:19-cv-00119-MJP                               415.434.9100 FAX: 415.434.3947
     SMRH:4829-5451-7943.3
1                                      CERTIFICATE OF SERVICE

2             The undersigned certifies under penalty of perjury under the laws of the State of

3 Washington and the United States, that the document attached hereto was presented to the Clerk of
4 the Court for filing and uploading to the CM/ECF system. In accordance with their ECF
5 registration agreement and the Court’s rules, the Clerk of the Court will send e-mail notification of
6 such filing to the CM/ECF participants listed below and any non-CM/ECF participants will be
7 served in accordance with the Federal Rules of Civil Procedure:
8             Daniel M. Hattis
              dan@hattislaw.com
9             HATTIS & LUKACS
              400 108th Avenue, Suite 500
10            Bellevue, WA 98004
              Tel: 425.233.8650
11            Fax: 425.412.7171

12            Attorneys for Plaintiff Weimin Chen

13
              Executed on the 12th day of March 2020, at San Francisco, California.
14
15
16                                          By:               /s/ Robert J. Guite
                                                       Robert J. Guite
17                                                     WSBA No. 25753
18                                                     Sheppard Mullin Richter & Hampton LLP
                                                       4 Embarcadero Center, 17th Floor
19                                                     San Francisco, CA 94111
                                                       Telephone: 415.434.9100
20                                                     Facsimile: 415.434.3947
                                                       E-mail: rguite@sheppardmullin.com
21                                                     Attorney(s) for Lamps Plus, Inc.
22
23
24
25
26


                                                                SHEPPARD MULLIN RICHTER & HAMPTON LLP
      STIPULATION AND ORDER TO EXTEND DEADLINE                  Four Embarcadero Center, 17th Floor
      FOR CLASS NOTICE - 4                                      San Francisco, CA 94111
      Case No. 2:19-cv-00119-MJP                                415.434.9100 FAX: 415.434.3947
     SMRH:4829-5451-7943.3
